DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In regard to independent claim 1, a search of the prior art did not yield a reference, or combination of references, that would have taught or suggested to one of ordinary skill in the art at the time of the invention the claimed packaging structure having the claimed structural and compositional limitations, including, for example, the particularly claimed structure of the strips, and the claimed structural relationships between adjacent strips, in combination with the remainder of the claimed structural and compositional limitations. Note that new objections that were necessitated by Applicant’s amendments are made of record below. Note that the 35 U.S.C. 112(a) rejection of claims 1-9 made of record below must be resolved before the claims would be allowable.

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed August 10, 2021 have been received and considered by Examiner.
Applicant’s amendment in the title in the Amendment filed August 10, 2021 has been received and considered by Examiner.
Applicant’s amendment in the abstract in the Amendment filed August 10, 2021 has been received and considered by Examiner.
Applicant’s amendments in the specification in the Amendment filed August 10, 2021 have been received and considered by Examiner.

WITHDRAWN OBJECTIONS
The objections to the specification made of record in the Office Action mailed July 9, 2021 have been withdrawn due to Applicant’s amendments in paragraph 0047 of the specification in the Amendment filed August 10, 2021. Note, however, that Applicant’s replacement of “1322-2” with --1321-1-- in the fifth-to-last line of paragraph 0047 in the Amendment filed August 10, 2021 has necessitated a new grounds for objection (see below).

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b) rejection of claims 1-9 made of record in the Office Action mailed July 9, 2021 has been withdrawn due to Applicant’s amendments in the claims (deletion of “full recycling”).

NEW OBJECTIONS
Specification
Examiner notes that this objection is necessitated by Applicant’s replacement of “1322-2” with --1321-1-- in the fifth-to-last line of paragraph 0047 in the Amendment filed August 10, 2021.
The disclosure is objected to because of the following informalities: in paragraph 0047 of the specification, reference character “1321-1” is first used to designate the “first platform segment”, but reference character “1321-1” is the used to designate the “second platform .
Appropriate correction is required.

The following is a new matter objection, to the specification, including the title and abstract as amended (deletion of “full recycling” from the title, abstract and specification).

The amendment filed August 10, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the deletion of “full recycling” from the title, abstract and specification. The deletion of “full recycling” introduces new matter because it introduces all “environmental protection packaging structures” that are not “full recycling” “environmental protection packaging structures” into the scope of the disclosure. That is, the scope of “environmental protection packaging structures” that are not “full recycling” that was introduced by the deletion of “full recycling” in the Amendment filed August 10, 2021 constitutes new matter.

Examiner suggests: Applicant had to mean something by “full recycling” in the original disclosure. While it is not clear what it was meant to signify, as indicated in the 35 U.S.C. 112(b) rejection of claims 1-9 made of record in the Office Action mailed July 9, 2021, it likely means (a) fully recyclable, (b) fully recycled or (c) something else. Examiner suggests inserting .

Applicant is required to cancel the new matter in the reply to this Office Action.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The deletion of “full recycling” from claims 1-9 constitutes new matter. The deletion of “full recycling” introduces new matter because it introduces all “environmental protection 

Examiner suggests: Applicant had to mean something by “full recycling” in the original disclosure. While it is not clear what it was meant to signify, as indicated in the 35 U.S.C. 112(b) rejection of claims 1-9 made of record in the Office Action mailed July 9, 2021, it likely means (a) fully recyclable, (b) fully recycled or (c) something else. Examiner suggests inserting whichever of (a), (b) or (c) Applicant meant by “full recycling” in all places “full recycling” was deleted, to overcome the new matter rejection. In the instance of (c), the language must read understandably to an English reader.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782